DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim, as amended, could be unclear depending on how it is read. Examiner believes the intended meaning has been understood, but the claim needs clarification. The claim is believed to recite that the controller controls the head to discharge liquid when the target is detected only at the second height, and the controller controls the head not to discharge liquid when the target is either detected by neither at the first or the second height or at both of the first and second heights.


Claims 20 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims seem to state that the print target must be detected at both of the first and second heights for printing to take place. This seems to contradict the recitation of claim 1, which requires that printing only takes place when the media is detected at the second height and not the first. Clarification is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 8 and 17-21 are rejected under 35 U.S.C. 102 as being anticipated by Kojima (2016/0136949).

Regarding claims 1 and 19-21, Kojima teaches a printer and method for controlling a printer comprising: 
a liquid discharge head (fig. 7, item 131) configured to discharge a liquid  to a print target (fig. 7, item W); 
a holder (fig. 7, item 53) configured to hold the print target; and 
a height detector (fig. 7, item 6) configured to detect the print target on the holder at a first height (figs. 13-18, height of Wx) and at a second height (figs. 5-7, height of Ws) lower than the first height ( compare figs. 5, 13); and
circuitry (fig. 2, item 15) configured to control the liquid discharge head to discharge the liquid to the print target only if the height detector detects the print target at the second height while the height detector does not detect the print target at the first height ([0101]-[0103], [0120]-[0126], note that printing is not carried out when the height of the wrinkle exceeds a threshold), to not discharge the liquid to the print target if the height detector does not detect the print target at the first height and the second height or if the height detector detects the print target at both the first height and the second height ([0101]-[0103], Note that gap adjustment requires detection of a height of top surface of W, and printing requires gap adjustment, See 112 rejections of claims 20 and 21). 
 	Regarding claim 2, Kojima teaches the printer according to claim 1, further comprising: wherein the circuitry is further configured to control the liquid discharge head to discharge the liquid to the print target while keeping a gap between the liquid discharge head and a top surface of the holder constant if the height detector does not detect the print target at the first height and detects the print target at the second height (see figs. 5-7). 	Regarding claim 3, Kojima teaches the printer according to claim 2, wherein the print target does not contact a discharge surface of the liquid discharge head if the height detector does not detect the print target at the first height (see figs. 13-18), and a gap between the print target and the discharge surface of the liquid discharge head is within a predetermined range if the height detector detects the print target at the second height (see figs. 5-12).

 	Regarding claim 8, Kojima teaches the printer according to claim 1, further comprising: circuitry configured to control the holder and the height detector to detect the print target in a predetermined area in the print target before start detection of the print target (see figs. 4-18).

Regarding claim 17, Kojima teaches the printer according to claim 1, wherein the  print target is a fabric ([0072]).

Regarding claim 18, Kojima teaches the printer according to claim 1, wherein the liquid contains a pigment ([0082]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kojima in view of Kato (2008/0239051).
 	Regarding claim 4, Kojima teaches the printer according to claim 1. Kojima does not teach wherein the height detector comprises: a first detector configured to detect the print target at the first height; and a second detector configured to detect the print target at the second height. Kato teaches this (Katos, see fig. 4, detectors 11). It would have been obvious to one of ordinary skill in the art at the time of invention to use multiple sensors, as disclosed by Kato, instead of a single-beam sensor, as disclosed by Kojima, because doing so would amount to the simple substitution of one known sensor arrangement for another to obtain predictable results.  	 	Regarding claims 9 and 10, Kojima teaches the printer according to claim 1. Kojima does not teach an operation part. Kato teaches an operation part (Kato, fig. 6, item 68, [0070]) configured to indicate an error in a height of the holder; and circuitry configured to control the holder and the height detector to stop detection of the print target and control the operation part to indicate the error in the height of the holder if the height detector detects the print target at each of the first height and the second height (Kato, see fig. 7, S14, fig. 6, item 68, [0070], Note that the recording-aborting portion 68 indicates and error to the recording portion so that recording is prevented. [0069], Note that if receiver 11c is blocked, receivers 11b, 11a are necessarily blocked). It would have been obvious to one of ordinary skill in the art at the time of invention to add the operation part disclosed by Kato to the device disclosed by Kojima because doing so would amount to combining prior art elements according to known methods to obtain predictable results. 

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Kojima in view of Yanagishita (9,073,369).

Regarding claim 22, Kojima teaches the printer according to claim 1. Kojimao does not teach wherein the printer further comprises an elevator configured to move the holder in a vertical direction. Yanagishita teaches these (Yanagishita, see figs. 3A, 5A, Note elevator 12). It would have been obvious to one of ordinary skill in the art to use a fabric with an elevatable support, as disclosed by Yanagishita, with the height adjustment routine disclosed by Kojima because doing so would amount to combining a prior art technique with a medium and medium support well known in the art to obtain predictable results. 
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kojima in view of Kato as applied to claim 4 above, and further in view of Fujimori et al. (9,377,299).

Regarding claim 5, Kojima in view of Kato teaches the printer according to claim 4. Kojima in view of Kato does not teach wherein a height of the first detector and a height of the second detector are independently adjustable. Fujimori teaches a detector that can be moved vertically (Fujimori, see fig. 7, Note that light-receiving unit 35 is adjustable in the height direction). It would have been obvious to one of ordinary skill in the art at the time of invention to make the detectors disclosed by Kojima in view of Kato adjustable, as disclosed by Fujimori, because doing so would allow for the adjustability of the thicknesses of media detected by the detectors, thereby making for a more robust gap determination process. Further, it would be obvious to make Kojima in view of Kato’s detectors 11a-11c independently adjustable because doing so would further make it possible to configure the height ranges disclosed by Kojima in view of Kato so that the ranges would be customizable and thereby applicable to any number of media with different rigidities.    
 	Regarding claim 6, Kojima in view of Kato teaches the printer according to claim 4. Kojima in view of Kato does not teach wherein a height of the first detector and a height of the second detector are collectively adjustable. Fujimori teaches a detector that can be moved vertically (Fujimori, see fig. 7, Note that light-receiving unit 35 is adjustable in the height direction). It would have been obvious to one of ordinary skill in the art at the time of invention to make the detectors disclosed by Kojima in view of Kato adjustable, as disclosed by Fujimori, because doing so would allow for the adjustability of the thicknesses of media detected by the detectors, thereby making for a more robust gap determination process.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot in light of the new ground(s) of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853